DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/21/2018 has been entered and fully considered.
Claims 1-5, 8, and 12-29 have been amended.
Claims 6-7 and 9-11 have been canceled.
Claims 1-5, 8, and 12-29 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2016/061775 filed 05/25/2016.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2018 and 08/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.




Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities: in line 11, the claim states "...the displacement...", however the applicant disclosed in line 1 "a sideway displacement...” The examiner interprets that the applicant is referring to the previously disclosed sideway displacement. Appropriate correction is required (i.e., "the sideway displacement").
Claim 23 recites “A computer program comprising program code” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “performing the steps of claim 1” is indicative of dependent-type claims in the new “computer program comprising program code” embodiment. Since claim 1 explicitly recites “A method” embodiment, it is considered a separate and distinct embodiment than the “A computer program comprising program code”.   
Claim 23 recites “A computer readable medium” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “performing the steps of claim 1” is indicative of dependent-type claims in the new “computer readable medium” embodiment. Since claim 1 explicitly recites “A method” embodiment, it is considered a separate and distinct embodiment than the “A computer readable medium”.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 24, it is being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 1/28/2010.  It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  [[]]
 In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”

The claimed invention in claim 24 recites in line 1 “…computer readable medium…” and given that the specification is silent on not containing a transitory propagating signal as explained above in the OG Notice clearly medium by definition incorporates a transitory propagating signal and makes claim 24 non-statutory under USC 101. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 8, and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said rudder angles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the term “substantially”, which is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 2 recites the limitation "said gears" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "said function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the term “substantially”, which is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 25 recites the limitation "said rudder angles" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the term “substantially”, which is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 25 recites the limitation "said displacement" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 25 is set up as an independent claim and provides similar subject matter as previous claim 1. Also, claim 25 states “according to any one the preceding claims” states that it is in dependent form however does not provide any further limiting subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
As per claims 1 and 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious whereby said method is characterized in that it is performed at a first level of thrust, and at a second level of thrust, whereby said first level of thrust is a low speed displacement and said second level of thrust is a high speed displacement, whereby at said first level of thrust, said rudder angles of said first and said second rudders are set to substantially 00, or to 00, whereby at said second level of thrust, said rudder angles of said first and said second rudders are set substantially parallel, or parallel, and to a rudder angle of 5-20° port or starboard, whereby at said second level of thrust, said bow thruster is set to at least 75 % of its maximum thrust.
Claims 2-5, 8, and 12-24 depend from claim 1 and claims 26-29 depend from claim 25 would also be allowed by virtue of their dependency. 


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2013/0072076 – Provides a method and device for maneuvering a yacht via a control device which is designed as a joystick (7). The joystick (7) is tilted in the direction of a longitudinal axis (y) and a transversal axis (x) of the yacht, to initiate forward or backward movement and transverse movement, and the joystick (7) is rotated to initiate yaw movement of the yacht around its longitudinal axis (zj). The yacht (1) has a single drive which is designed as a pivotable drive (6) which has a pivotable thrust vector around a vertical axis. The steering movements of the joystick (7) are transferred to the pivotable drive (6) in a matched manner.
	USPGPub 2010/0186648 – Provides a twisted rudder blade for a ship having a twist that is adapted to the configuration of the flow of the water in the region of the rudder blade if no propeller in operation is disposed in front of the rudder blades in the direction of travel of the ship	USPGPub 2010/0121505 – Provides an instruction value conversion section (31) of an operation target calculation section (30) converts an instruction signal from a joystick (25). In order to obtain a movement mode of a ship intended by an operator, a target propeller speed calculation section (32) calculates, using each converted value, target rotation speed of right and left propellers (13) and the propeller (14b) of a thruster (14). At a main engine operation control section (40), a slip rate determination section (41) calculates the slip rate U of a clutch mechanism (120) of a marine gear (12) in order to rotate the propellers (13) at the target rotation speed. A drive control section (42) controls operation of the main engine (11) and the clutch mechanism (120). Further, in a thruster operation control section (50), a drive control section (52) controls drive of the propeller (14b) in the rotational direction determined by an operation determining section (51).	US 4,691,659 – Provides the rotation angles around the X and Y axes due to the operation of a joystick lever having degrees of freedom of three axes are respectively detected by two rotation angle detectors. A push button switch is provided at the edge of the joystick lever. When the push button switch is not operated, the operating direction and operation amount of the joystick lever are calculated on the basis of the outputs of two rotation angle detectors. When the push button switch was operated, the operating direction and operation amount of the joystick lever are calculated from the output of either one of two rotation angle detectors.	JP2008-174173A – Provides the method involves calculating a matrix that shows a transmission matrix of a longitudinal force, a lateral force and a swinging moment. The hull is acted by the longitudinal force to make the hull move with a moving speed. An inverse matrix of the matrix, which shows the transmission matrix is used as a three direction component of a required force, if the lateral force and the swinging moment are given. A rudder direct pressure force is generated with a rudder of a starboard wing by rotating a propeller of the starboard wing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662